Conrad, J.,
delivering the opinion of the court:
[1, 2] The sole question involved in this case is as to who is entitled to the landlord’s share of the com crop for the year 1913. The farm was sold and title passed November 14, 1913, and the agreement of sale specified that “the purchaser shall be entitled to all income from the farm after the date of the deed.” At the date of the deed the com had been cut and shocked in the field but not divided between the landlord and tenant. The law seems to be settled in Delaware by the case of Spicer v. Spicer, 5 Harr. 106, that rent in kind is not due until ripe, severed and delivered. In the case at bar, while the com had been cut and shocked, it had not been husked and divided nor delivered to the landlord at the date of the deed, so that the com crop became “income *222from the farm after the date of the deed” and went to the purchaser.
And now to wit, this thirty-first day of March, A. D. 1916, the foregoing case stated having come on to be heard, on briefs, filed by counsel for both parties, and the court having maturely considered the same, it is hereby ordered, adjudged and decreed by the court, that judgment be entered for the defendant, against the plaintiff for the sum of six cents, with costs of suit to be paid out of the fund as per agreement in the case stated.